DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 14, 15, 17, 21-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,008,703 to Slemmons et al.
Re-claim 1, Slemmons et al. disclose an energy damping and displacement control device, comprising: 5a contact protrusion 6 has a spherical surface configuration (the inwardly projecting protrusion has a spherical surface, i.e. curved); an energy damping pad 38/39 is constructed of a resilient material (see column 3 line 60), the energy damping pad has a first face (as part of 38) oriented along a first plane, and a second face (as part of 39) oriented along a second plane transverse to the first plane, and toward the contact protrusion, 10wherein, in a static condition, the first and second faces of the energy damping pad are separated from the contact 
Re-claims 2, 17 and 25, the energy damping and displacement control device further comprises a motion isolator 22.
Re-claim 4, the contact protrusion 6 has a spherical configuration, the tip is rounded or spherical.
Re-claim 5, a contact protrusion mounting bracket 4 is coupled to the contact protrusion.
Re-claim 6, the first face and the second face are planar.
Re-claim 7, the first and second faces of the damping pad have a curved configuration, see various curved edges.
Re-claim 8, a backing plate 13 (upper structure) supports the energy damping pad, the backing plate has a first support surface 30 and a second support surface 32.
Re-claim 9, the first and second support surfaces are planar.
Re-claim 10, the backing plate supports and mounts the energy damping pad to a structure 2.
Re-claims 12 and 26, a vertical distance between the contact protrusion 6 and the energy damping pad in the static condition is adjustable, see column 3 lines 68-74.
Re-claim 14, the energy damping pad comprises a first energy damping pad portion 38 and a second energy damping pad portion 39 separate and distinct from the first energy damping 
Re-claim 15, Slemmons et al. disclose an energy damping and displacement control system, comprising: a base 1; a supported structure 2; a motion isolator 22 supports the supported structure about the base; an energy damping and displacement control device comprising 15a contact protrusion 6 associated with the base structure 1, the contact protrusion has a spherical surface configuration (i.e. curved surface), an energy damping pad 38/39 is associated with the supported structure 2, the damping pad is constructed of a resilient material (see column 3 line 60) and has a first face oriented along a 20first plane, and a second face oriented along a second plane transverse to the first plane, and toward the contact protrusion, wherein, in a static condition, the first and second faces of the energy damping pad are separated from the contact 25protrusion, and, in a dynamic condition, displacement motion of the contact protrusion relative to the energy damping pad is limited by a spherical contact interface with at least one of the first or second faces of the energy damping pad (see column 3 lines 60-63), which provides energy damping and motion displacement control 30of the contact protrusion in multiple axes.
Re-claim 21, Slemmons et al. disclose a method for facilitating energy damping and displacement control, 20comprising: obtaining an energy damping and displacement control device comprising: a contact protrusion 6 has a spherical surface configuration, and an energy damping pad 35 is constructed of a resilient material, the 25energy damping pad having a first face oriented along a first plane, and a second face oriented along a second plane transverse to the first plane; coupling the contact protrusion 6 to a base structure (upon which a fixed support or mounting bracket 1 rests); coupling of the energy damping pad 38/39 to a supported structure 2, the first face and the second face are oriented toward the contact protrusion, wherein, in a static 
Re-claim 22, wherein facilitating coupling of the contact protrusion 6 to the base structure comprises: obtaining a contact protrusion mounting bracket 1 operable to mount the 15contact protrusion to the base structure; and coupling the contact protrusion mounting bracket to the contact protrusion.
Re-claim 23, wherein facilitating coupling of the energy damping pad 38/39 to the supported structure comprises obtaining a backing plate (specifically 28/31) operable to mount the energy damping pad to the supported structure, wherein the backing plate supports the energy damping pad 38/39, 25the backing plate has a first support surface 30 and a second support surface 32 operable to support the respective first and second faces of the energy damping pad; and coupling the backing plate to the energy damping pad (as by bonding, see column 6 lines 63-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-10, 12, 13, 15, 17, 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,697,578 to Whittam in view of US 7,793,922 to Hikosaka et al.
Re-claim 1, Whittam teaches an energy damping and displacement control device, comprising:  5a contact protrusion 47; an energy damping pad 51 is constructed of a resilient material (see column 4 lines 13-19), the energy damping pad has a first face 56 oriented along a first plane, and a second face 53 oriented along a second plane transverse to the first plane, and toward the contact protrusion, 10wherein, in a static condition, the first and second faces of the energy damping pad are separated from the contact protrusion (as shown in figure 2), and, in a dynamic condition, displacement motion of the contact protrusion relative to the energy damping pad is limited by contact with at least one of the first or second faces of the energy damping pad, 15which provides energy damping and motion displacement control of the contact protrusion in multiple axes (see column 4 lines 59-69).  However, Whittam fails to teach the contact protrusion having a spherical surface configuration, with the spherical surface having a contact interface with at least one of the first or second faces of the damping pad.

Re-claims 2, 17 and 25, the energy damping and displacement control device further comprises a motion isolator (as performed by annular gaskets 43 and 44).
Re-claim 5, a contact protrusion mounting bracket 21 is coupled to the contact protrusion.
Re-claim 6, the first face 56 and the second face 53 are planar.
Re-claim 7, a transition portion between the first face and second face is curved.
Re-claim 8, a backing plate 26 supports the energy damping pad 51, the backing plate has a first support surface 52 and a second support surface 35.
Re-claim 9, the first and second support surfaces are planar.
Re-claim 10, the backing plate 26 supports and mounts the energy damping pad to a structure (using mounts 30).
Re-claims 12 and 26, a vertical distance between the contact protrusion 47 and the energy damping pad 51 in the static condition is adjustable (through adjustment of bolt 21).
Re-claims 13 and 27, the adjustment can be assisted with a shim, see washer 28.  The washer can adjust the position of the bolt to portion 20.
Re-claim 15, Whittam teaches an energy damping and displacement control system, comprising: a base 26; a supported structure (as attached to 20); a motion isolator supports the 
Hikosaka et al. teach a contact protrusion having a spherical configuration.  The configuration used is left to the artisan, as any shape is interpreted as being capable of carrying out the function of limiting movement of the supported member relative to the base.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the contact protrusion of Whittam into a spherical configuration as taught by Hikosaka et al., as the precise shape is one of choice, and would have yielded the same result of providing a protrusion for contact with the pad.
Re-claim 21, Whittam teaches a method for facilitating energy damping and displacement control, 20comprising: obtaining an energy damping and displacement control device comprising: a contact protrusion 47, and an energy damping pad 51 constructed of a resilient material, the 
Hikosaka et al. teach a contact protrusion having a spherical configuration.  The configuration used is left to the artisan, as any shape is interpreted as being capable of carrying out the function of limiting movement of the supported member relative to the base.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the contact protrusion of Whittam into a spherical configuration as taught by Hikosaka et al., as the precise shape is one of choice, and would have yielded the same result of providing a protrusion for contact with the pad.
Re-claim 22, wherein facilitating coupling of the contact protrusion 47 to the supported structure comprises: obtaining a contact protrusion mounting bracket 21 operable to mount the 15contact protrusion to the supported structure; and coupling the contact protrusion mounting 
Re-claim 23, wherein facilitating coupling of the energy damping pad 51 to the base comprises obtaining a backing plate 26 operable to mount the energy damping pad to the base, wherein the backing plate supports the energy damping pad 51, 25the backing plate has a first support surface 50/52 and a second support surface 35 operable to support the respective first and second faces of the energy damping pad; and coupling the backing plate to the energy damping pad.
Claims 3, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittam in view of Hikosaka as applied to claims 1 and 15 above, and further in view of US 2006/0255517 A1 to Lee et al.
Re-claims 3 and 16, Whittam fails to teach the energy damping and displacement control device (i.e. travel limiting device) used in combination with a wire rope isolator.  
Lee et al. teaches a wire rope isolator used in combination with a travel limiting device 70.  The wire rope isolator serves as a first or primary vibration damping device.  Each of the travel limiting devices performs the same function, which is to absorb high vibration movements.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized that the energy damping and displacement control device of Whittam is capable of use with a wire rope isolator as taught by Lee et al., as each travel limiting device would have yielded the same result, that being the absorption of high amplitude vibrations.
Re-claims 18 and 19, Whittam fails to show or disclose the energy damping and displacement control device comprising a plurality of energy damping and displacement control 
Lee et al. teach the use of up to four energy damping and displacement control devices 70, placed at each corner of a platform, and an independent second motion isolator 30.  The use of plural energy damping and displacement control device provides sufficient travel limiting displacement devices at various locations about the supported structure.  The independent second motion isolator provides a primary vibration damping function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the energy damping and displacement device of Whittam in a manner consistent with the teachings of Lee et al., as including a plurality of energy damping an displacement devices and an independent second motion isolator, thus providing a sufficient damping for the supported structure.
Re-claim 20, Whittam fails to teach the base of the system comprising a ship and the supported structure comprising an electronics enclosure.  
Lee et al. teach a vibration damping system having a base comprising a ship (see paragraph 24) and a supported structure comprising an electronics enclosure (see paragraph 25).  This system prevents excessive vibrations from the ship to sensitive electronic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the system (i.e. energy damping and displacement device) of Whittam in combination with a ship and electronics supporting structure as taught by Lee et al., thus preventing vibrations to the supported structure during high amplitude events.

Claims 3, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slemmons et al. in view of Lee et al.
Re-claims 3 and 16, Slemmons et al. fail to teach the energy damping and displacement control device (i.e. travel limiting device) used in combination with a wire rope isolator.  
Lee et al. teaches a wire rope isolator used in combination with a travel limiting device 70.  The wire rope isolator serves as a first or primary vibration damping device.  Each of the travel limiting devices performs the same function, which is to absorb high vibration movements.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized that the energy damping and displacement control device of Slemmons et al.  is capable for use with a wire rope isolator as taught by Lee et al., as each travel limiting device would have yielded the same result, that being the absorption of high amplitude vibrations.
Re-claims 18 and 19, Slemmons et al. fail to show or disclose the energy damping and displacement control device comprising a plurality of energy damping and displacement control device, or a second motion isolator independent of the plurality of energy damping and displacement control devices.
Lee et al. teach the use of up to four energy damping and displacement control devices 70, placed at each corner of a platform, and an independent second motion isolator 30.  The use of plural energy damping and displacement control device provides sufficient travel limiting displacement devices at various locations about the supported structure.  The independent second motion isolator provides a primary vibration damping function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the energy damping and displacement device of Slemmons et al. in 
Re-claim 20, Slemmons et al. fail to teach the base of the system comprising a ship and the supported structure comprising an electronics enclosure.  
Lee et al. teach a vibration damping system having a base comprising a ship (see paragraph 24) and a supported structure comprising an electronics enclosure (see paragraph 25).  This system prevents excessive vibrations from the ship to sensitive electronic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the system (i.e. energy damping and displacement device) of Slemmons et al. in combination with a ship and electronics supporting structure as taught by Lee et al., thus preventing vibrations to the supported structure during high amplitude events.
Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slemmons et al. in view of US 4,076,195 to Uhler.
Re-claims 13 and 27, Slemmons et al. fail to teach the use of shims for the vertical adjustment.
Uhler teaches the use of a shim 40 in combination with a bolt when adjusting a vertical positon of a supported structure 14 to a base structure 22 (see column 2 lines 19-24).  The use of shims is an inexpensive manner by which one can adjust for variable distances between supported structures and supporting structures.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to adjust the height of the device of Slemmons et al. to have utilized shims as taught by Uhler, as this provides a cost effective solution when having to vary a vertical distance between the .
Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
14.	Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.   With regards to Slemmons et al., as noted in the above rejection, the inwardly extending contact protrusion 6 is shown having a curved surface.  This curved shaped surface is interpreted as a spherical surface configuration, which merely requires a surface configuration having a surface like a sphere or sphere portion.  In addition, this protrusion is intended to impact both the first and second damping pad faces, as disclosed in column 6 lines 60-63.  This impact will occur during a substantial relative movement between structural elements 1 and 2.  As such the rejection in view of Slemmons et al. is maintained.
With regards to Whittam, the contact protrusion 47 merely lacks the recited shape, specifically the protrusion having a spherical surface configuration.  Mere changes in shape that would have no impact on the function or operation of the invention are seen as obvious modifications, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  This modification is left to the artisan, for reasons such as aesthetic, since the change in shape would not affect its operation.  Having a spherical configuration versus the non-spherical configuration is thus merely interpreted as one of choice to the artisan.  As such the rejection in light of Whittam is maintained.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 6, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657